Name: COMMISSION REGULATION (EC) No 1309/97 of 7 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  overseas countries and territories;  trade;  plant product;  production
 Date Published: nan

 No L 179/2 EN Official Journal of the European Communities 8 . 7. 97 COMMISSION REGULATION (EC) No 1309/97 of 7 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 8 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . h OJ No L 22, 31 . 1 . 1995, p. 1 . 8 . 7 . 97 EN Official Journal of the European Communities No L 179/3 ANNEX to the Commission Regulation of 7 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 052 53,5 999 53,5 0709 90 77 052 80,0 999 80,0 0805 30 30 388 68,7 524 51,5 528 53,9 999 58,0 0808 10 71 , 0808 10 73, 0808 10 79 060 59,8 388 88,8 400 92,9 508 87,1 512 67,4 524 68,4 528 63,7 800 140,9 804 89,6 999 84,3 0808 20 47 388 68,0 512 44,4 528 69,7 804 124,8 999 76,7 0809 20 49 052 284,9 064 251,1 068 193,3 400 241,9 999 242,8 0809 30 31 , 0809 30 39 052 99,9 999 99,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.